DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 2, Claims 11 - 20 in the reply filed on 11/03/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 – 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka et al (US 2013/0066869).
As to claim 11, Kusaka et al figure 1 shows and teaches a system, comprising:
a plurality (paragraph [0069]...plurality of client computers) of island computing devices (client computer 130) each configured to perform an evolutionary computation (client problem solving program 141) technique to generate candidate solutions (paragraph [0042]...solutions candidates), the plurality of island computing devices including a first island computing device (client computer 130-1 ; Examiner’s Note: Kusaka et al teaches in paragraph [0069]...plurality of client computers. Therefore, for simplification purposes the examiner will be referring to client computer 130-1 as the first island computing device, client computer 130-2 as the second island computing device, and so on); and 
an archipelago manager computing device (management console 110) including at least one processor (CPU 111) and a non-transitory computer-readable medium having logic stored thereon that (paragraph [0051]... secondary storage device 114 is a storage device including a non-volatile, non- transitory storage medium for storing programs and data necessary for realizing predetermined functions), in response to execution by the at least one processor, cause the archipelago manager computing device to perform actions (paragraph [0047]...the management console 110 is a computer used by the administrator to manage the client computer 130) comprising: 
receiving a first set of candidate solutions (paragraph [0112]..the manager communication program 138 receives from the client computer 130 the information indicating the problem generating task (S609)) from the first island computing device; 
storing (storage device 112) the first set of candidate solutions in an archipelago management queue (paragraph [0067]...the operation log storage program 207 acquires data to be stored in the operation log DB 212 from the received operation log, and stores the data in the operation log DB 212); 
removing a second set of candidate solutions from the archipelago management queue (paragraph [0052]... the operation log grouping program 208 deletes the table of the output group (in this example, the table of FIG. 14) from the grouping data DB 215); 
transmitting the second set of candidate solutions to the first island computing device (paragraph [0169]... a result of the grouping of the operation log records and the naming of the operation log groups, which are described above with reference to FIGS. 11 to 19. This piece of information is transmitted to the client computer 130); 
receiving a third set of candidate solutions from the first island computing device (paragraph [0112]..the manager communication program 138 receives from the client computer 130 the information indicating the problem generating task (S609));
 removing a fourth set of candidate solutions from the archipelago management queue (paragraph [0052]... the operation log grouping program 208 deletes the table of the output group (in this example, the table of FIG. 14) from the grouping data DB 215); and 
transmitting the fourth set of candidate solutions to the first island computing device (paragraph [0169]... a result of the grouping of the operation log records and the naming of the operation log groups, which are described above with reference to FIGS. 11 to 19. This piece of information is transmitted to the client computer 130); 
wherein the second set of candidate solutions and the fourth set of candidate solutions include at least two candidate solutions that were not generated by the same island computing device (paragraph [0221]...the operation log records in a method that is different from the above-mentioned method. As an example, in the above-mentioned preferred configuration, the management system uses two types of group identifiers in the grouping of the operation log. The management system may use only one group identifier, or may use three or more group identifiers. As described above, it is preferred that different groups grouped by one or a plurality of group identifiers be integrated using the input and output information, but this may be omitted. The management system may perform the grouping in a different logon phase in the client computer 130 or in the operation log of a different user).

As to claim 12, Kusaka et al figure 1 shows the teaches the system, wherein the actions further comprise:
generating an initial population of individuals (paragraph [0102]...transmit to the management server 100 a request to acquire an operation log group (S601));
dividing the initial population into a plurality of population subsets (paragraph [0134]... he operation log grouping program 208 divides the extracted operation log into groups by the process IDs and the context information, and stores the groups obtained by the division in the grouping data DB 215 (S1003)); and
transmitting each population subset of the plurality of population subsets to a separate island computing device of the plurality of island computing devices (paragraph [0174]... he client problem solving program 211 in the management server 100 transmits the result of the grouping of the operation log records, which includes the task names of the operation log groups, to the client computer 130 (S604). The grouping result illustrated in FIG. 20 corresponds to the display example illustrated in FIG. 7).

As to claim 13, Kusaka et al figure 1 shows the teaches the system, wherein dividing the initial population into the plurality of population subsets (paragraph [0134]... he operation log grouping program 208 divides the extracted operation log into groups by the process IDs and the context information, and stores the groups obtained by the division in the grouping data DB 215 (S1003)) includes:
determining capabilities of each island computing device of the plurality of island computing devices (paragraph [0061]...the operation log grouping program 208); and
sizing each population subset of the plurality of population subsets based on capabilities of a corresponding island computing device (paragraph [0128]...this preferred configuration, the operation log grouping program 208 groups the operation log records by two different types of group identifiers, that is, the process IDs and the context information. By grouping by a plurality of different identifiers, grouping that is more relevant to the user operation can be performed. Especially by using the process IDs, which is the subject of the operation, and the context information, which is the object of the operation, a solution candidate   that is more suitable to the generated problem can be selected).

As to claim 17, Kusaka et al figure 1 shows the teaches the system, wherein removing the second set of candidate solutions from the archipelago management queue includes:
determining a number of candidate solutions within the first set of candidate solutions (paragraph [0128]...this preferred configuration, the operation log grouping program 208 groups the operation log records by two different types of group identifiers, that is, the process IDs and the context information. By grouping by a plurality of different identifiers, grouping that is more relevant to the user operation can be performed. Especially by using the process IDs, which is the subject of the operation, and the context information, which is the object of the operation, a solution candidate   that is more suitable to the generated problem can be selected); and
removing a matching number of candidate solutions from the archipelago management queue for inclusion in the second set of candidate solutions (paragraph [0052]... the operation log grouping program 208 deletes the table of the output group (in this example, the table of FIG. 14) from the grouping data DB 215).

As to claim 19, Kusaka et al figure 1 shows the teaches the system, further comprising a requesting computing device (management server 100), wherein the actions further comprise:
in response to detecting an end condition, transmitting one or more top candidate solutions to the requesting computing device (paragraph [0103] In the management server 100, the client communication program 209 receives from the client computer 130 the request to acquire the operation log group, and forwards the same to the client problem solving program 211 (S602). The client problem solving program 211 refers to the request to determine the machine name and the user name of the client computer 130 that has transmitted the request. The client problem solving program 211 instructs the operation log grouping program 208 to group the operation log records in the operation log in the current logon phase by specifying the machine name and the user name).


As to claim 20, Kusaka et al figure 1 shows the teaches the system, wherein the candidate solutions generated by the evolutionary computation technique (client problem solving program 141) are circuit designs (paragraph [0238]...some or all of the above-mentioned configurations and functions may be realized by hardware obtained by designing, for example, an integrated circuit. Information realizing the functions, such as programs, tables, and files, may be stored in a storage device such as a non-volatile semiconductor memory, a hard disk drive, or a solid state drive (SSD), or a non-transitory computer-readable data storage medium such as an IC card, an SD card, or a DVD).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka et al (US 2013/0066869).
As to claim 14, Kusaka et al figure 1 shows the teaches the system, wherein the plurality of island computing devices (paragraph [0069]...plurality of client computers) further includes a second island computing device (client computer 130-2) and wherein the second island computing device has at least one of a different memory capacity and a different processing power than the first island computing device (client computer 130-1).
Kusaka et al discloses the claimed invention except for “the second island computing device has at least one of a different memory capacity and a different processing power than the first island computing device.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second island computing device to have at least one of a different memory capacity and a different processing power than the first island computing device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128